Citation Nr: 0002497	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for cancer of the 
larynx and tongue, secondary to Agent Orange exposure in 
service.

4.  Entitlement to service connection for skin cancer, 
secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's verified active military service extended from 
December 1970 to November 1976.  He had prior unverified 
active service and verified service in the Republic of 
Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  That rating decision (1) denied 
service connection for carcinoma of the larynx and tongue, 
(2) denied service connection for skin carcinoma secondary to 
Agent Orange exposure in service, (3) denied service 
connection for a cervical spine disorder and (4) granted an 
increased rating for a service-connected lumbar spine 
disorder to 40 percent disabling effective August 1996.

The veteran appealed the first three of these issues.  In his 
notice of disagreement, he indicated that the first 
disability at issue listed above was to be considered due to 
exposure to Agent Orange and the claim was considered on this 
basis by the RO in an October 1997 statement of the case.  

In his December 1997 substantive appeal, he listed the fourth 
issue above as one of the issues on appeal.  The veteran's 
representative has indicated that this should be treated as a 
notice of disagreement with only a 40 percent rating for his 
service-connected degenerative joint disease of the lumbar 
spine.  This issue as well as the issue of entitlement to 
service connection for cancer of the larynx and tongue, 
secondary to Agent Orange exposure in service, will be 
discussed in the remand section below.


FINDINGS OF FACT

1.  The service medical records do not show any treatment for 
a cervical spine disorder during service.

2.  The veteran has presented no medical evidence of a link 
or nexus between any current cervical spine disorder and 
either active service or his service-connected degenerative 
joint disease of the lumbar spine.

3.  The veteran has not presented a plausible claim for 
service connection for a cervical spine disorder either on a 
direct basis or secondary to his service-connected 
degenerative joint disease of the lumbar spine.

4.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and has stated that he was 
sprayed with Agent Orange during this time.

5.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

6.  No competent medical evidence has been presented of a 
nexus between the veteran's skin cancer, diagnosed as basal 
cell carcinoma, and exposure to Agent Orange in service.

7.  The veteran has not presented a plausible claim for 
service connection for cancer of the skin, secondary to Agent 
Orange exposure in service.

8.  The veteran was treated for cancer of the throat which 
included a laryngectomy; cancer of the larynx is one of the 
presumptive diseases for veteran's exposed to Agent Orange in 
service.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for a cervical spine disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.310(a) (1999).  

2.  The veteran has not presented a well grounded claim for 
service connection for cancer of the skin, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1999).  

3.  The claim of entitlement to service connection for cancer 
of the larynx and tongue, secondary to Agent Orange exposure 
in service, is well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Cervical Spine Disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Certain diseases, such as 
arthritis, may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
or more within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had an injury during service or 
was diagnosed with arthritis which was 10 percent disabling 
within the first post service year; (2) whether he has any 
current disorder; and, if so, (3) whether this current 
disability is etiologically related to active service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for at least 2 and 3 because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 633 (1992).  Similar to the Caluza analysis 
above, the veteran must provide evidence of (1) a current 
disability, and (2) a link or nexus between the current 
disability and a service connected disability, as shown by 
competent lay or medical evidence as the situation warrants.  
See Locher v. Brown, 9 Vet. App. 535 (1997), Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).  In this regard, the Board also 
notes that the veteran may be compensated for an increase in 
a nonservice-connected disability which is the proximate 
cause of a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  These show numerous treatments for 
complaints of lower back pain, but no diagnosis of a cervical 
spine disorder.  In February 1958, he complained of pain in 
the upper thoracic spine following a car accident the 
previous December in which he fractured his left clavicle.  
There was slight tenderness over C7-T2 but X-ray examination 
was negative and no diagnosis was rendered.  His April 1975 
examination prior to separation noted mild recurrent low back 
pain since his auto accident as his only back problem.  There 
was no reference to any cervical spine disorder or any 
problem involving the neck.

In September 1996, the veteran was provided a VA compensation 
and pension examination of the spine.  In addition to 
continuing low back pain since his auto accident in 1957, he 
described neck pains since the late 1970s and a whiplash 
injury to his neck in 1982 which he claimed aggravated the 
neck pain.  Currently he was experiencing stiffness of the 
cervical spine and "pain in the neck" about once a week.  
The diagnosis was "cervical spine injury, longstanding pain 
and stiffness."  Mild degenerative changes were noted on X-
ray examination.

Analysis

Even assuming that the veteran's cervical spine was injured 
in service, there is no evidence showing treatment for a 
cervical spine disorder or neck problem until his VA 
examination in September 1996, almost 20 years following his 
discharge from active service.  This is too remote to his 
active service for any current disorder to be causally 
linked.  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).  See also Savage v. 
Gober, 10 Vet. App 488 (1997).  Even accepting the veteran's 
statements that he has had continuous symptoms of neck pain 
since service, there is no medical evidence to link his 
current condition to any symptoms shown in service.  See 
Savage, 10 Vet. App. at 497-98 (holding that, notwithstanding 
a showing of post-service continuity of symptomatology, 
medical expertise was required to relate present arthritis 
etiologically to post-service symptoms).

There is no medical evidence establishing a link to the 
veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  See Caluza, 7 Vet. App. at 506.  
There is no evidence that he was diagnosed with arthritis of 
the cervical spine within the year following his discharge.  
See 38 C.F.R. § 3.309(a) (1999).  Moreover, although he is 
service-connected for degenerative joint disease of the low 
back, there is no medical evidence linking his current 
degenerative cervical spine disease with his service-
connected low back disability.  See 38 C.F.R. § 3.310(a) 
(1999).

Without medical evidence of a link between the veteran's 
current disorder and his active service, or his service-
connected low back disability, the only remaining evidence of 
such a link is the veteran's own statements.  The veteran's 
statements are not competent evidence to establish the 
etiology of his cervical spine disorder.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his cervical spine disorder is 
the result of injury over 20 years ago, or related to his 
service-connected low back disability, rather than the result 
of an intercurrent cause such as his history of whiplash 
injury to the neck in 1982.  See Espiritu, 2 Vet. App. at 
495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran does not meet the third element required for the 
claim for a cervical spine disorder to be well grounded on a 
direct basis.  See Caluza, 7 Vet. App. at 506.  See also Dean 
v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 
Vet. App. 240 (1997).  There is no evidence that the veteran 
was diagnosed with arthritis within one year of service.  
38 C.F.R. § 3.309(a).  Nor has he shown any link or nexus 
between his cervical spine disorder and his service-connected 
disability.  38 C.F.R. § 3.310(a) See Locher v. Brown, 9 Vet. 
App. 535 (1997), Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  Additionally, the evidence does not show and the 
veteran has not alleged that his cervical spine disorder has 
been made worse by his service-connected low back disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for a cervical spine 
disorder on a direct, presumptive or secondary basis.  Since 
the veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim, including affording him or her 
an examination.  Morton v. West, 12 Vet. App. 477 (1999).  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, although the veteran indicated that he was 
treated following service, his attempts to obtain these 
records have been unsuccessful.  Specifically, the veteran's 
own statements indicated that he was diagnosed with arthritis 
in the summer of 1997.  As such, the veteran has not put the 
VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claims 
well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

II.  Skin Cancer Claimed Secondary to Agent Orange Exposure 
in Service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1999) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(d) (1999).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Factual Background

The service medical records have been obtained and associated 
with the claims file.  In June 1968, the veteran was treated 
for a rash consisting of scattered papules which were noted 
to be very pruritic and which were of unknown etiology.  His 
separation examination was negative for any diagnosis or 
history of problems involving the skin.

In December 1984, the veteran was treated for a 1.5 cm. 
ulcerated lesion "typical of [basal cell carcinoma] of [the] 
upper lip."  The lesion was noted to have been present for 
two years and growing.  In May 1993, a small mass of skin was 
excised from the area of his right sideburn and diagnosed as 
basal cell carcinoma.  Two more lesions were removed in 
September 1997, one of which was on the forehead of two 
months duration and diagnosed on pathology as basal cell 
carcinoma.  

Analysis

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that any skin condition 
identified as chloracne or any other acneform disease 
consistent with chloracne was present during service or was 
manifest to a compensable degree within the year following 
his service in Vietnam.  These are the only skin conditions 
entitled to presumptive service connection due to exposure to 
Agent Orange.  38 C.F.R. § 3.309(e) (1999).  Although the 
veteran was diagnosed with skin cancer identified as basal 
cell carcinoma, this is not among the diseases listed in 
38 C.F.R. § 3.309(e), and therefore it cannot be presumed to 
be service connected based on the veteran's exposure to Agent 
Orange during service in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1999).  Although some cancers are 
entitled to the presumption, these are limited to soft tissue 
sarcomas, respiratory cancers and prostate cancer.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the medical records show that the veteran has 
been treated several times beginning in 1984 for skin cancer, 
identified as basal cell carcinoma.  None of the medical 
evidence, however, relates this diagnosis to Agent Orange 
exposure in service.  The veteran has failed to provide 
medical evidence of a nexus between his post service 
diagnosis of basal cell carcinoma and exposure to Agent 
Orange in service.  The veteran's statements are not 
competent evidence to establish the etiology of his 
disorders.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current skin disorders are related to his active service or 
to exposure to Agent Orange during service.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The veteran fails to show the required nexus between his skin 
cancer and exposure to Agent Orange in service.  See Caluza, 
7 Vet. App. at 506.  There is no medical evidence 
establishing a link to the veteran's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  The veteran 
does not meet the third element required for the claim for 
skin cancer secondary to Agent Orange exposure in service to 
be well grounded.  See Caluza, 7 Vet. App. at 506.  See also 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1997).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of any plausible claim for skin cancer 
secondary to Agent Orange exposure in service.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim, 
including affording him or her an examination.  Morton v. 
West, 12 Vet. App. 477 (1999).  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim for service 
connection for skin cancer secondary to Agent Orange exposure 
in service well grounded.  See also Epps v. Brown, 9 Vet. 
App. 341 (1996).  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

III.  M-21 and the Duty to Assist.

The veteran's representative has asserted that full 
development of the veteran's claims should be undertaken even 
if they are not found to be well grounded.  The 
representative has argued that recent changes to VA's 
Adjudication Procedure Manual, M21-1, have the substantive 
effect of requiring that the VA assist the veteran in the 
development of his claim prior to making any prior decision, 
even if the claim is not well grounded.  The U.S. Court of 
Appeals for Veterans Claims (the "Court") recently rendered 
a decision that addressed this argument.  In Morton v. West, 
12 Vet. App. 477 (1999), the Court found that the M21-1 
provisions on the development of claims only served to 
interpret 38 U.S.C.A. § 5107 and did not eliminate "the 
condition precedent" placed by Congress upon the inception of 
the duty to assist.  Consequently, absent the submission and 
establishment of a well-grounded claim, the Court held the 
Secretary cannot undertake to assist the veteran in 
developing facts pertinent to his or her claim.  See also 
Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir 1997). Accordingly, 
a remand for further development is not warranted.

IV.  Whether the Claim for Service Connection for Cancer of 
the Larynx and Tongue Secondary to Agent Orange is Well 
Grounded.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The veteran is claiming that he had cancer of the larynx and 
tongue as a result of exposure to Agent Orange in service.  
The records show that in September 1994, while working for a 
private company in Saudi Arabia, the veteran was treated for 
a complaint of soreness of the throat.  He was noted at the 
time to be a heavy smoker.  A fungating growth on the left 
piriform sinus was observed and on biopsy was found to be a 
squamous cell carcinoma.  A medical history given with the 
veteran's VA spine examination in September 1996 shows that 
he had a laryngectomy at the University of New Mexico 
Hospital in 1994 although the actual records of his treatment 
there have not been associated with the claims file.  A March 
1995 letter from G. Wong, M.D., certified that the veteran 
had received radiation to the head and neck region for 
"squamous cell carcinoma of the base of [the] tongue."

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well 
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  The 
veteran's discharge papers show that he had service in the 
Republic of Vietnam and while not conclusive, there is 
sufficient medical evidence of cancer in the area of the 
larynx to render the veteran's claim plausible.  Therefore, 
the veteran has presented a well-grounded claim for service 
connection for cancer of the larynx and tongue secondary to 
Agent Orange exposure in service, and to this extent only the 
appeal is granted.


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a cervical spine disorder is denied.  

Because it is not well grounded, the veteran's claim for 
service connection for skin cancer, secondary to Agent Orange 
exposure in service is denied.

The claim of entitlement to service connection for cancer of 
the larynx and tongue, secondary to Agent Orange exposure in 
service, is well grounded.


REMAND

The appellant has submitted a Notice of Disagreement (NOD) 
with respect to the March 1997 grant of only a 40 percent 
rating for his service-connected degenerative joint disease 
of the lumbar spine.  The United States Court of Appeals for 
Veterans Claims has held that where a notice of disagreement 
is received by VA, the appellate process has commenced and 
the appellant is entitled to a Statement of the Case (SOC) on 
the issue.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
Although the Board does not yet have jurisdiction to decide 
the issue of entitlement to a rating in excess of 40 percent 
for degenerative joint disease of the lumbar spine, the 
proper disposition in this case is to remand rather than 
refer this case to the RO for additional action.  Manlincon 
at 240, 241.

Because the claim of entitlement to service connection for 
cancer of the larynx and tongue secondary to Agent Orange 
exposure in service is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

While the Board accepts the medical evidence of treatment for 
throat cancer as sufficient to well ground the claim for 
service connection for cancer of the larynx secondary to 
Agent Orange exposure in service, it is unclear whether the 
veteran actually has residuals of cancer of the larynx 
because the primary site of the cancer is not evident from 
the medical records.  Furthermore, the actual reports of the 
veteran's laryngectomy at the University of New Mexico 
Hospital in 1994 have not been associated with the claims 
file.  The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  After obtaining the 
necessary release, the RO should obtain these records and 
associate these with the claims file.  Thereafter, the RO 
should obtain a VA medical opinion regarding the origin of 
the veteran's throat cancer including a determination of the 
primary site, if possible.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  After obtaining the necessary 
releases from the veteran, the RO should 
obtain the actual reports of the 
veteran's laryngectomy which the veteran 
has indicated was performed at the 
University of New Mexico Hospital in 
1994, including any pathology reports, 
surgical reports, and hospitalization 
records.  

2.  After completing any additional 
development deemed necessary, the RO 
should request a medical opinion from the 
appropriate VA specialist regarding the 
origin of the veteran's cancer of the 
tongue and larynx.  The claims folder and 
a copy of this REMAND must be made 
available to the specialist.  The 
specialist is specifically requested to 
review the veteran's medical history and 
give an opinion regarding the following 
questions:

A.  What is the primary site of the 
veteran's throat cancer?  If 
indicating an anatomical area other 
than the "larynx" please indicate 
whether this is a part of the larynx 
or outside of the larynx. 

B.  Is there any link between the 
veteran's throat cancer and his 
exposure to Agent Orange or his 
history of smoking?

The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached. 

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 
6 Vet. App. 405, 407 (1994). 

4. The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the NOD, and, as 
appropriate, issue a Statement of the 
Case addressing the issue of entitlement 
to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar 
spine.  The RO should, with the 
promulgation of the Statement of the 
Case, inform the appellant that to 
complete the appellate process he should 
complete a timely Substantive Appeal and 
forward it to the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
needs to take no action until so informed.  The purpose of 
this REMAND is assist the veteran and to obtain clarifying 
information.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes). In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

